          Case 1:20-cv-09095-RA Document 19
                                         18 Filed 01/21/21
                                                  01/20/21 Page 1 of 1

                                                              DLA Piper LLP (US)
                                                              444 West Lake Street
                                                              Suite 900
                                                              Chicago, Illinois 60606-0089
                                                              www.dlapiper.com

                                                              Richard A. Chesley
                                                              Richard.Chesley@dlapiper.com
                                                              T 312.368.3430
                                                              F 312.630.5330


                       January 20, 2021


VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    Everlast World’s Boxing Headquarters Corp. v. Transform SR LLC, et al.,
              Case No. 20 Civ. 9095 (RA)

Dear Judge Abrams:

        We represent defendants and counterclaim-plaintiffs Transform SR LLC, Transform KM
LLC and Transform SR Holdings LLC in the referenced action, and write on behalf of all parties
in response to the Court’s January 13, 2021 Order (“Order”) [Dkt. No. 17].

       In the Order, the Court directed the parties to meet and confer, and to jointly propose a
schedule for any anticipated motions. Since the Court entered its Order the parties have met and
conferred on anticipated motion practice, jurisdictional issues, and related items. The parties
believe that further discussions would be productive, and respectfully request that the Court
adjourn the deadline to submit the joint letter an additional week, or up to and including
January 27, 2021. The proposed adjournment will not impact any other case deadlines.

                                    Sincerely,

                                    /s/ Richard A. Chesley

                                    Richard A. Chesley

cc:    Jed R. Schlacter
                                                                    Application granted.

                                                                    SO ORDERED.




                                                                    ______________________
                                                                    Hon. Ronnie Abrams
                                                                    01/21/2021
